ANTONIO T. DELGADO, Defendant BelowA-ppellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 633, 2008.
Supreme Court of Delaware.
January 29, 2009.

ORDER
HENRY DuPONT RIDGELY, Justice
This 29th day of January 2009, it appears to the Court that, on January 6, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) and Del. Code Ann. tit. 10, § 1051 due to the Court's lack of jurisdiction to entertain an appeal when no final order has been issued. The appellant has failed to respond to the notice to show cause within the required ten-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.